DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/16/22.  Claims 1-4 have been cancelled.  Claims 5-22 have been added.  Claims 5-22 are pending.  
Newly submitted claims 14-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 14-22 are drawn to a method of distilling clove oil to obtain a food composition containing beta-caryophyllene and adding the food composition to a stomach of a user to eradicate Helicobacter pylori.  Claims 1-4 are drawn to a composition, therefore patentably distinct from the method claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 5-13 are examined herein.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofir et al. (WO 2012/104845 A1, of record).
Ofir et al. teaches a composition comprising beta-caryophyllene for inducing apoptosis in a cancer cell, specifically for treating lymphoma or Epstein-Barr virus associated disease (abstract).  Beta-caryophyllene is obtained from cloves (paragraph 035).  Beta-caryophyllene is also purchased from Sigma-Aldrich at a purity of over 95% (paragraph 0104).  Ofir et al. also teaches that beta-caryophyllene is a FDA approved food additive and ingested daily with food (paragraph 004).  The composition comprising beta-caryophyllene can also be a food additive (paragraph 0109).  Beta-caryophyllene can be administered in a wide range of dosages, for example 100 to 1000 mg (paragraph 060).  Pharmaceutically acceptable carriers, such as water, (paragraph 090) and adjuvants, such as mannitol, lactose, cellulose, starch, talc, and sucrose, can be added to the composition as tablets and capsules (paragraph 072).  Suspending agents and preservatives are also taught (paragraph 081).
In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.
It is further noted that the limitation regarding “obtained by distilling clove oil at 250 to 270° C” is also given little patentable weight since it is considered a product by process limitation.  It is respectfully pointed out that even though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Thorp, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ofir et al. (WO 2012/104845 A1, of record) in view of Strange et al. (US Patent Application 2011/0189366 A1, of record).
The instant claims are directed to a composition comprising beta-caryophyllene, wherein the composition is yogurt or lactic acid-bacteria-fermented milk.  
Ofir et al. teach as discussed above, however, fail to disclose wherein the composition is yogurt or lactic acid-bacteria-fermented milk.  
Strange et al. teach a method for modifying tastes with essential oil fractions (abstract) for food products and beverages, where sweeteners are often used (paragraph 0002).  Dairy beverages include drinkable yogurt and lactic acid bacteria beverages, such as those containing milk components (paragraph 0021).  In a preferred embodiment, the taste modifying component is beta-caryophyllene (Table 1 and claims 15-18).   
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the food composition comprising beta-caryophyllene, as taught by Ofir et al., into a yogurt or lactic acid-bacteria-fermented milk comprising beta-caryophyllene, as taught by Strange et al. 
A person of ordinary skill in the art would have been motivated to formulate a yogurt or lactic acid-bacteria-fermented milk comprising beta-caryophyllene because both Ofir and Strange et al. teach that beta-caryophyllene compositions can be .

Response to Arguments
	Applicant argues that the cited prior art references do not teach the claim limitations regarding “distilled clove oil at 250 to 270° C” or “configured to eradicate Helicobacter pylori” or “wherein the beta-caryophyllene is at a concentration that inhibits the growth of Helicobacter pylori.”
	This is not persuasive because Applicant is reminded that the instant claims are drawn to a composition comprising clove oil comprising beta-caryophyllene having a purity of 90% or higher, which Ofir clearly teaches.  Any limitations drawn to distillation are considered a product by process and it is Applicant’s burden to show that the composition is materially different.  Furthermore, since the claims are drawn to a composition, any limitations regarding eradicating or inhibiting Helicobacter pylori are considered intended use or preamble.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627